DETAILED ACTION
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on November 23, 2021, and December 15, 2021, have been entered.

Drawings
The examiner notes that the replacement drawings are lower in quality than those in the parent application.  Specifically, the replacements include a slight amount of pixelation/noise.  The examiner believes these replacements will still print correctly in the final patent and, thus, they are not objected to.  However, the examiner wants to point out the quality issue in case applicant would like to submit a higher quality set.

Claim Objections
Claim 14 is objected to because of the following informalities:
In line 4, replace “sharable” with --shareable-- to match the spelling used in the specification (page 5, line 12).
Appropriate correction is required.

Claim Interpretation
The claims include the term “composite VLIW instruction”.  This term does not have an ordinary and customary meaning to those of ordinary skill in the art.  Therefore, the examiner is to look to the specification for a provided meaning.  See the flowchart in MPEP 2111.01.  From page 5, lines 7-9, of the specification, “[t]he term ‘composite scalar-vector VLIW instruction’ (also referred to as a ‘composite VLIW instruction’) should be construed to mean a VLIW instruction which includes at least one scalar instruction (e.g., scalar atom) and at least one vector instruction (e.g., vector atom).”  Thus, the composite VLIW instruction of claim 1 (and any other claim using this term) is limited and interpreted according to this explicit definition.
From page 12 of the specification, lines 23-26, “The storage medium, as used herein, should not be construed as merely being a ‘transitory signal’ such as a radio wave or other freely propagating electromagnetic wave, an electromagnetic wave propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or an electrical signal transmitted through a wire.”  Thus, the programmable storage medium of claim 20 is limited to encompassing only non-transitory embodiments.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Such claim limitation(s) is/are:
In claim 1, “a storage device which stores a composite very large instruction word (VLIW) instruction”.  From page 5, lines 25-29, the storage device is interpreted as a level 1 instruction cache (FIG.5, 505), and equivalents thereof.
In claim 1 (and claim 14), “an instruction unit which obtains…and decodes the composite VLIW instruction”.  Though no structure corresponding to this unit is set forth in the specification (all that is shown is generic unit 501 in FIG.5), such structure would be known to one of ordinary skill in the art to include inherent fetch and decode hardware within a processor.  This hardware would include at least a program counter and an instruction decoder.  Thus, the claimed instruction unit is interpreted as at least a program counter and instruction decoder, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the examiner has been unable to find original support (nor has applicant pointed to support) for the instruction unit being sharable among the cores, as now claimed.  Instead, only the functional units 402a,b are described as sharable (page 5, lines 10-14), where the functional units are execution units because they are described as performing (i.e., executing) operations (page 5, lines 15-17).  For instance, floating-point unit 502 corresponds to functional unit 402a (page 5, lines 30-31).

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 14, lines 1-2, “the processor cores of claim 1”.  There is only a single processor core set forth in claim 1.  The examiner recommends rewording lines 1-2 as --A processor comprising a plurality of instances of the processor core of claim 1,--.
In claim 14, lines 3 and 5-6, both instances of “the composite VLIW instruction execution unit”.  As there are multiple cores, each having such an execution unit, it is not clear which one applicant is referring to.
In claim 14, lines 3 and 5, both instances of “the instruction unit”.  As there are multiple cores, each having an instruction unit, it is not clear which one applicant is referring to.
In claim 14, line 4, “the plurality of processor cores” for similar reasons as above.
In claim 14, lines 5 and 6, both instances of “the processor core”.  Because there are multiple cores (line 1), it is unclear which is being referred to.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1-7, 10, 8, 11, 9, 13, 14, 14-15, and 18-19, respectively, of U.S. Patent No. 10,572,263.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the corresponding claims of ‘263.
With respect to instant claim 12, note that claim 11 of ‘263 inherently includes “wherein the scalar atom and a vector atom are combined in the composite VLIW instruction” because claim 11 of ‘263 is directed to a composite VLIW instruction, which includes at least one scalar atom and at least one vector atom (column 3, lines 57-61, of ‘263).

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of ‘263 in view of Hussain, Luick, and Raasch, as cited below.
Claim 14 is partially anticipated by claim 13 of ‘263.  Furthermore, the component that decodes an instruction in claim 1 of ‘263 is inherent separate from the component that executes the instruction in claim 1 of ‘263.  As such, claim 13 of ‘263 inherently anticipates the last paragraph of claim 14.  The remaining portions of claim 14 are obvious in view of the aforementioned prior art for reasons set forth in the rejection of claim 14 below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed, U.S. Patent No. 6,366,998 (as cited by applicant), in view of the examiner’s taking of Official Notice.
Referring to claim 1, Mohamed has taught a processor core comprising:
a) a composite very large instruction word (VLIW) instruction (see FIGs.5-7, which show examples of composite VLIW instructions having a mixture of scalar and vector sub-instructions);
b) an instruction unit which obtains the composite VLIW instruction and decodes the composite VLIW instruction to determine an operation to perform (the examiner notes that an inherent “instruction unit” (comprising at least a program counter and decoder) must exist in order to fetch/obtain instructions from storage and decode the instructions so as to determine which operations to execute); and
c) a composite VLIW instruction execution unit which executes the decoded composite VLIW instruction to perform the operation (see at least FIG.8).
d) While Mohamed has inherently taught storage to store the composite VLIW instruction and from which to obtain the composite VLIW instruction, Mohamed has not taught a storage device which stores the composite VLIW instruction and from which to obtain the composite VLIW instruction, where the storage device is an L1 cache (or equivalent).  Mohamed makes no mention of cache.  However, L1 instruction cache is very well known in the art as a fast instruction storage for storing recently accessed instructions to that they are quickly accessible in the future.  When instructions are obtained from an L1 instruction cache, the processor does not need to make a more time-consuming retrieval of the instructions from a slower memory such as main memory.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohamed to include a storage device (L1 cache) which stores the composite VLIW instruction and from which to obtain the composite VLIW instruction.  The examiner does not concede that the memory that inherently exists in Mohamed is not an equivalent to an L1 instruction cache (according to MPEP 2183).  However, given time constraints, it is more efficient to make the case for obviousness.
Claims 15 and 20 are rejected for similar reasons as claim 1.

Claims 2-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed in view of the examiner’s taking of Official Notice and Wilson, U.S. Patent No. 7,346,763 (as cited by applicant).
Referring to claim 2, Mohamed, as modified, has taught the processor core of claim 1, wherein the composite VLIW instruction comprises a scalar atom (again, see FIGs.5-7.  An ADD atom (sub-instruction) is a scalar atom).  Mohamed has not taught wherein the composite VLIW instruction execution unit includes a default setting which sets an iteration at which the scalar atom of the composite VLIW instruction is to be executed.  However, Wilson has taught long instruction words (LIWs) whose sub-instructions (atoms) may be individually and selectively repeated based on a repeat field.  See column 5, line 56, to column 6, line 55.  In the example given, a 2-bit REPEAT field (e.g. bits 32-33), when set to a default setting of 00 (i.e., REP=1), will cause each atom in the instruction to execute a single time (i.e., at a single iteration).  If repeated operation is desired, the system may change from the default of 00 to 11 (i.e., REP>1), for instance, which will cause each atom in the instruction to execute multiple times (i.e., at multiple iterations).  This repeat option allows for repeated execution (which would be useful for loops) because the LIWs to be repeated don’t need to be duplicated in memory, thereby saving register space and additional processing time.  See the abstract.  As a result, in order to realize repeated execution of VLIWs in Mohamed without duplicating VLIWs and requiring storage and additional fetching/decoding of the duplicated VLIWs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohamed such that wherein the composite VLIW instruction execution unit includes a default setting which sets an iteration at which the scalar atom of the composite VLIW instruction is to be executed.  In Mohamed, as modified, there could be 1 bit per atom in the REPEAT field.  So, for FIG.5 of Mohamed, there would be a 7-bit REPEAT field.  That is, the extension to more bits to maintain one repeat bit per instruction would have been apparent to one of ordinary skill in the art.
Referring to claim 3, Mohamed, as modified, has taught the processor core of claim 2, wherein the scalar atom indicates an iteration at which the scalar atom is to be executed (as modified, a scalar atom includes its repeated execution bit.  If the bit is set to 1, this indicates the scalar atom is to execute in the 2nd iteration).
Referring to claim 4, Mohamed, as modified, has taught the processor core of claim 3, wherein the composite VLIW instruction further comprises a vector atom and a control atom (again, see FIGs.5-7.  Note the control atoms (e.g. 512, 616, and 714), though one of the other fields may be considered a control atom as well.  Further, from column 9, lines 49-53, a branch can appear in the composite instruction.  A branch is a control atom).
Referring to claim 5, Mohamed, as modified, has taught the processor core of claim 3, wherein the composite VLIW instruction execution unit comprises a detector circuit which determines whether a REPEAT (REP) field in the composite VLIW instruction is REP=1 or REP>1, and wherein if the detector circuit determines that the REP field in the composite VLIW instruction is REP=1, then the composite VLIW instruction execution unit executes each atom in the composite VLIW instruction at a single iteration.  See Wilson, column 5, line 56, to column 7, line 24, when the repeat bits (forming a REP field) within the instruction word are set to all zeros (i.e., REP=1), each atom will be executed a single time (i.e., at a single iteration).  When REP is set to a value greater than all zeros (i.e., REP>1), each atom in the instruction word will execute at least one time (i.e., at multiple iterations).
Referring to claim 6, Mohamed, as modified, has taught the processor core of claim 5, wherein the composite VLIW instruction execution unit further comprises a composite VLIW instruction execution subunit, and if the detector circuit determines that the REP field in the composite VLIW instruction is REP>1, then the composite VLIW instruction execution subunit executes the scalar atom of the composite VLIW instruction at a single iteration.  In Mohamed’s FIG.5, as modified, for instance, there would be a 7-bit REPEAT field, 1 bit for each of the 7 instructions.  When REP=1, all instructions are executed just once (note that ‘1’ is interpreted as being indicative of “no repetition” and not necessarily as the binary value 1.  For instance, when REP=0000000 in Mohamed, as modified, this is REP=1 which indicates no repetition).  When REP>1, e.g. 1111000, scalar operations LDW 506, LSR 508, and STW 510 execute at a single iteration while the vector operations 502 and 504 would execute in both iterations.  This is just one example, but others exist.
Referring to claim 7, Mohamed, as modified, has taught the processor core of claim 6, wherein if the detector circuit determines that the REP field in the composite VLIW instruction is REP>1, then the composite VLIW instruction execution subunit executes vector atoms of the composite VLIW instruction during all REP iterations.  See the rejection of claim 6.
Referring to claim 8, Mohamed, as modified, has taught the processor core of claim 7, wherein if the detector circuit determines that the REP field in the composite VLIW instruction is REP>1, then the composite VLIW instruction execution subunit executes branch and control atoms of the composite VLIW instruction at a single iteration.  Again, if the REPEAT field is set to 1111000, then the rightmost three instructions are only executed a single time.  Any one of these (e.g. LDW 506) may be called a control atom.  Further, from FIG.8 and column 9, lines 49-53, of Mohamed, note that a branch may be executed as part of a VLIW instruction in a branch execution unit.  One of skill would recognize that any VLIW may have any combination of atoms, including a branch.  For instance, in FIG.5 of Mohamed, a branch might replace the STW instruction.  In such an example, when REPEAT is set to a value greater than 1, e.g. 1111000, the branch and control atoms are only executed once at a single iteration.
Referring to claim 9, Mohamed, as modified, has taught the processor core of claim 8, wherein the single iteration at which the composite VLIW instruction execution subunit executes branch and control atoms of the composite VLIW instruction comprises a last iteration.  Whichever iteration the branch and control atoms are executed in may be considered a last iteration (e.g. a last iteration branch and control atoms are executed, or a last iteration any non-vector operation is executed).
Referring to claim 10, Mohamed, as modified has taught the processor core of claim 6, wherein the single iteration at which the composite VLIW instruction execution subunit executes the scalar atom of the composite VLIW instruction comprises a first iteration.  If the scalar atom is not repeated, then it is executed in a first iteration while the vector operations, if repeated, are executed in first and second iterations.
Referring to claim 11, Mohamed, as modified, has taught the processor core of claim 8, wherein the branch and control atoms of the composite VLIW instruction comprise a field indicating the iteration at which the composite VLIW instruction execution subunit executes the branch and control atoms.  Again, from Wilson, each atom has a bit-field that dictates whether that atom is repeated.  If the bits associated with the branch and control atoms are 0, then these atoms are indicated as executing in the first iteration (i.e., they are not repeated in later iterations).  Note than any operation may or may not be repeated.
Referring to claim 12, Mohamed, as modified, has taught the processor core of claim 6, wherein the scalar atom of the composite VLIW instruction comprises a field indicating the iteration at which the composite VLIW instruction execution subunit executes the scalar atom (again, from Wilson, each atom has a bit field that dictates whether that atom is repeated.  If the bit field associated with the scalar atom is 0, then this atom is indicated as executing in the first iteration (i.e., it is not repeated in later iterations).  Note than any operation may or may not be repeated), wherein the scalar atom and a vector atom are combined in the composite VLIW instruction (again, see FIGs.5-7, which show examples of composite VLIW instructions having a mixture of scalar and vector sub-instructions).
Referring to claim 13, Mohamed, as modified, has taught the processor core of claim 8, wherein the composite VLIW instruction execution unit comprises an iteration setting circuit which, based on a user input: adjusts a default setting of an iteration at which to execute the branch and control atoms of the composite VLIW instruction; and adjusts the default setting of an iteration which sets an iteration at which the scalar atom of the composite VLIW instruction is to be executed.  Again, from Wilson, each atom has a bit field that dictates whether that atom is repeated.  The bit field, which is set based on how a user writes the program, by default, indicates that an atom executes in at least the first iteration, and if the bit is changed to 1, then the bit additionally indicates that the atom executes in at least a subsequent iteration as well.  Note that any operation may or may not be repeated.
Claims 16-18 are respectively rejected for similar reasons as claims 2-3 and 5.
Claim 19 is rejected for similar reasons as claims 6-8.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mohamed in view of the examiner’s taking of Official Notice, Hussain, U.S. Patent Application Publication No. 2004/0073776 A1, Luick, U.S. Patent Application Publication No. 2005/0066079 A1, and Raasch et al., U.S. Patent Application Publication No. 2011/0161630 A1.
Referring to claim 14, Mohamed has taught the processor core of claim 1, wherein the instruction unit comprises a portion of the processor core, and the composite VLIW instruction execution unit comprises another portion of the processor core (as the instruction unit and execution unit are different units of the core, they comprises different portions of the core).
Mohamed has not taught a processor comprising a plurality of the processor cores of claim 1.  However, Hussain has taught a multi-core processor with multiple VLIW cores (see paragraphs [0027] and [0105]).  More cores equals more processing power and more parallelism to potentially increase throughput and execution speeds.  In addition, per Hussain, scalability is realized by adding more cores, thereby allowing for handling of larger workloads.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohamed’s processor core to be replicated within a processor.  As a side note, Hussain also shows that the instruction unit (e.g. FIG.2, at least components 38, 42, and the PC register of paragraph [0042]) and the execution unit (e.g. FIG.2, at least unit 46) comprise different portions of the core.
Mohamed, as modified, has also not taught wherein the composite VLIW instruction execution unit is sharable among the plurality of processor cores.  However, Luick has taught sharing an execution unit of one core to execute instructions for another core whose execution unit has failed (see the abstract).  This prevents the core experiencing the failure to avoid being disabled overall, thereby minimizing throughput reduction (see paragraph [0010]).  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Mohamed such that the composite VLIW instruction execution unit is sharable among the plurality of processor cores.
Mohamed, as modified, has also not taught that the instruction unit is sharable among the plurality of processor cores.  However, Raasch has taught than many different components in a core may fail and, this, substitute circuitry may be used to perform the function of the failed component.  This includes the fetch/decode circuitry which make up the claimed “instruction unit” (see claim 6 of Raasch).  Given the teachings of Luick, one would recognize that the substitute logic could be in another core.  Thus, in order to compensate for other failing elements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Mohamed such that the instruction unit is sharable among the plurality of processor cores.

Response to Arguments
On pages 7-8 of applicant's response, applicant argues against invocation of 112(f) for “composite VLHV (sic) instruction”.  However, the examiner notes that this limitation does not invoke 112(f).  This particular instruction is interpreted per the flowchart in MPEP 2111.01 (“How to determine the meaning of a claim term that does not invoke 35 USC 112(f)”).  In this case, “composite VLIW instruction” does not have ordinary and customary meaning in the art and the specification does provide an explicit definition (meaning) for the term (see specification, page 5, lines 7-9).  As such, this meaning dictates the interpretation, and explanatory remarks have been added to the office action.

On page 8 of the response, applicant argues that “it is not clear how this is obvious as it appears that the Examiner is using Official Notice”.  It is not clear what applicant means, as the obviousness analysis includes the taking of Official Notice.  The examiner is taking Official Notice that an L1 cache is well known in the art and that it is obvious to modify Mohamed to include an L1 cache to store instructions.

On page 9 of the response, applicant argues that it is not clear how a vector atom such as VADD is a composite VLIW instruction.  The examiner notes that a vector atom alone is not a composite VLIW instruction.  As defined by applicant, and interpreted by the examiner, a composite VLIW instruction includes at least one scalar instruction/atom and at least one vector atom/instruction.  Figs.5-7 of Mohamed show examples of composite VLIW instructions.  For instance, in FIG.7, instruction 700 is a composite VLIW instruction that includes at least one scalar atom (e.g. ADD 704) and at least one vector atom (e.g. VADD 708).

On page 9 of the response, applicant argues that there is only a possibility of decoding existing in Wilson, and, thus, it is not inherent.  The examiner respectfully disagrees.  The decoding must exist in Wilson.  This is established, trivial operation of a processor.  Once instructions are fetched, they must be parsed and turned into control signals to control execution circuitry to perform the appropriate operations.  The specified operands must also be addressed for retrieval (e.g. an ADD instruction would add values together.  The instruction must be decoded to determine what/where those values are).  In addition, the composite VLIW instruction includes a template, which is analyzed/decoded to determine the lengths of atoms in the instruction (column 4, lines 37-39).  This is all part of decoding a fetched instruction.

Regarding argument 2 on page 11 of the response, applicant argues that Wilson has not taught that the sub-instructions are scalar atoms.
This is not persuasive because it is Mohamed that has taught scalar and vector atoms in a composite VLIW instruction.  Wilson is introduced to add repeat functionality for any given atom.

Regarding argument 2 on page 11 of the response, applicant argues that Wilson has not taught a default setting which sets an iteration at which the scalar atom is to be executed.
This argument is not persuasive because applicant has not pointed out the error in the examiner’s mapping/reasoning of this limitation.  As such, the rejection is maintained.

On pages 11-12 of the response, applicant inadequately traverses the examiner's taking of Official Notice for the L1 cache and requests a supporting reference.  The examiner is to provide a reference if applicant adequately traverses, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art (see MPEP 2144.03(C)).  Applicant's argument lacks such analysis.  Therefore, a supporting reference is not provided at this time.  However, the examiner notes that an L1 cache is capable of instant and unquestionable demonstration as being well known.  Applicant is encouraged to Google “L1 cache”, “L1 instruction cache”, and caching in general to verify the examiner's position.

Regarding argument 4 on page 12, applicant argues that the cited references are silent as to a scalar atom and a vector atom being combined in the composite VLIW instruction (e.g. as claimed in claim 12).
The examiner respectfully disagrees.  Mohamed clearly shows scalar atoms and vector atoms combined together to form composite VLIW instructions in at least FIGs.5-7.

Conclusion
The following prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure:
Soliman has taught a composite VLIW instruction that can issue up to four scalar/vector operations in each cycle (see the abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183